DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-15 are presented for examination.

REASONS FOR ALLOWANCE
Claims 1-5, 7-15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “a communication circuitry configured to transmit/receive data; and a computer-readable storage that includes a first storage area and a second storage area different from the first storage area, wherein the first storage area is an area in which reading and writing from a first program in the second storage area is prohibited, wherein the first storage area stores both of a communication program to control transmission/reception of the data by the communication circuitry and destination information of the data, wherein the first program in the second storage area is to call a function to issue an execution instruction to the communication program, and wherein the function switches an operation mode to a first mode in which reading and writing in the first storage area from the first program in the second storage area are permitted, based on the execution instruction given to the communication program.” 
Claim 8 recites the following limitations: “a communication circuitry configured to transmit/receive data; and a computer-readable storage that includes a first storage area and a second storage area different from the first storage area, wherein the first storage area is an area in which reading and writing from a first program in the second storage area is prohibited, wherein the first storage area stores a communication program to control transmission/reception of the data by the communication circuitry, wherein the first program in the second storage area is to call a function to issue an execution instruction to the communication program, and wherein the function switches an operation mode to a first mode in which reading and writing in the first storage area from the first program in the second storage area are permitted, based on the execution instruction given to the communication program.”
Claim 14 recites the following limitations:
“calling a function, using a first program in a second area of computer-readable memory, to issue an execution instruction to a communication program that controls transmission/reception of data by communication circuitry of a communication device; and responsive to said calling the function, switching an operation mode to a first mode in which reading and writing in a first area of the computer-readable memory from the first program in the second area are permitted, based on the execution instruction given to the communication program, wherein the communication program is stored in the first area of the computer-readable memory, wherein said switching the operation mode to the first mode is from a second mode in which, regarding the first area, reading and writing from the first program in the second area is prohibited.”
The prior art of record Batifoulier et al (U.S. 2009/0210644) teaches computer code executed in an unsecured storage area cannot access data in secured storage area. Sano et al (U.S. 2-15/0082053) teaches a processor that operates by switching two or more security modes, and a main memory includes a first memory region that is the memory region to which data writing and data reading in the non-secure mode are inhibited, and a second memory region that is the memory region to which data writing in the non-secure mode is inhibited and to which data reading in the non-secure mode is permitted.
However, the prior art of record, alone or in combination, does not explicitly teaches claimed limitations cited in claims 1, 8 and 14.
Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 13, and 24, either in the prior art or existing case law.
Claims 2-5, 7, 9-13, 15 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133